NO. 04-15-00183-CR                          FILED
                                                                 IM THE COURT OT APfC AL :
                            FOURTH COURT OF APPEALS               AT SAN ANfONiO. TliXv-^
                              SAN AMONIO, ims                     2015SEP25 PHI?29
                                RICHARD LARES,
                                   Appellant

                                      V.
                                                                   «Pim£. HOTTIE.GLERK
                              THE STATE OF TEXAS,
                                   Appellee

                                    NOIICE


TO THE HONORABLE JUSTICES OF SAID COURT:

     Comes Now, Richard Lares, TDCJ-ID #1592255, Appellant herein, in style and

cause and files this Notice for Free Copies of Appellant's Brief to include all

Exhibits, Affidavits, and any documents on file and in support will show the
following:

     Appellant is responding to the Honorable Clerk's letter Dated: Sept. 17,2-
015, where the Amount of $32.00 Price was quoted for collection with price for
Postage is included.

     Appellant avers that on Sept. 22,2015 he put this letter to the Clerk in

the prison mail box.   Appellant also avers that a letter from the Bexar County

399th Judicial District Court STIC-NBI E-Mail Appointing Counsel Barry Hitchings

to represent Appellant Richard Lares an indigent inmate is currently filed as
AE 40 listing in Table of Contents Page iv. in Appellant's Brief as Prima Facie
Proof as to Appellant's Indigent Status.     The Honorable 399th Court Clerk has
the original Affidavit of Indigency with UnSwom Declaration.
     Persuant to T.R.A.P. Rule 20.2 Criminal Cases, I, the Appellant filed the

Affidavit of Indigency in the trial court^Respectfully, said copy should be on
record.   I am No longer-represented by counsel and have been Pro Se since Date:
June 12,2015.

     Persuant to 42 U.S.C.S. § 659(h)(l)(B)(iii); 38 U.S.C.S. § 5301(a); 38 U.S.
C.S. § 1970(G); Veteran's VA Benefits are exempt from Taxation, Claims of
Creditors, Garnishment, and other forms of Process, according to the United

State's Supreme Court.   Also, the United State's Supreme Court Rule 40 - Veter
ans, "1. A veteran suing under any provision of law exampting veterans from the
payment of fees or court costs, may proceed without prepayment of fees or costs

or furnishing security therefor and may file a motion for leave to proceed on
papers prepared as required by Rule 33.2."
     Please, accept the above case law and facts for consideration of providing

appellant a Free Copy of All the documents listed.   If another Affidavit of

Indigency is needed in order to prosecute this request, please send Two(2)
applications for appellant to fill-out.

WHEREFORE PREMISES CONSIDERED, Appellant, kindly requests that the Honorable

Justices please provide Appellant with one free copy because appellant is unable

to obtain a copy on his own and also unable to pay fees or costs.   Please forg

ive appellant for his inability to pay costs for copies.

                                                 Sincerely,


                                                Richard Lares, Pro Se
                                                TDCJ-ID #1592255
                                                 Pack 1 Unit
                                                 2400 Wallace Pack Rd.
                                                 Navasota, Texas 77868




                             "De Oppresso Liber"
                   U.S. Army Special Forces Combat Veteran
                                                         y
                                                                                                                                                ^           y
                                       4;
                                                                                                                                                            cS
V.
                              N         SI—                  £                   j ^                   ~L
                                                                                                                       ^feTHEXOURTifAPrrv.-:^
                                                                                                                       JTSAN   ANTGNIfj. It.vAi ^
                                                                  o
                                                                  O        ^ i"?                                        ^0I5SEP25 PH12»29^
                                                                                  \J
                                                                           1 d
                                                                           "S
                                                                                                        V,       5|
                                                                                                                       \a4^^-ii^ - ^
                                                                                                                        . KFITH£H&^iE.CLEf?i<       ^
J 5
                ^    s
                                       5i          5      1^                e
                                                                                  ^ &                  4         Cw
                                                                                                                         i                              ^
         '-t'
          'U
                                        5
                                       Ou
                                                   5r
                                                   V         S, ^                                                                                          hA
          <3                            ^           ,        I
                T
                                                                            ^ 5              J          •4~       s
                ii ^                    •sJ
                                                    V
                                                             ^ i-           V5
                                                                                                                        3"
                                                                                             "~s
                4                       ^           u                                                      $ H
                                        \           o            i L H ct ^                      o                      rJ
          VS
          ti                  'V                                                                 VN
                              4                           11                J
                                                                                                       31 4:
                                                                                                       —i
                                       4 ^                                 4§
                         \A
         K               v>
                         -
                               ^
                                                                                   4                                     vj
                    ^£ I
                                                                                                 vs
                                              s.
                                                                                                 ^
                                                                                                  vS
                                                                                                           ^ J
                                                                                                            s*
                U)c>
                                        A                    41-^          "+• iJ      -
                                                                                             l4                   ,-    €
 k        O     aj ^                                                                         ^         K          48
 o                                                                              I ^                                             Vv
          4
                     Or-
                                   C
                                   Q
                                       4            «5
                                                             4 4           8:                    5
                                                                 ^StTtEiCVn"'
                                  tn
                                  ~£S
                                  r^l
                                  <>4




••si
a)
K)
i~i
iri
ti)
n
G)
"si
li;
U)


       l/N




               ri




                            ^ i